DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 18-19, 21-23, 32, 56-63 in the reply filed on 04/18/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Election of species of antisense oligonucleotides is acknowledged. The rest of species election requirement is withdrawn.
Claim 54 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/18/2022.
Claims 59-60 are withdrawn from further consideration as being drawn to nonelected species, Dicer-substrate RNA.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 63/041587, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Application ‘587 does not disclose N-acetyl cysteine as in instant claim 32, therefore effective filing date for the claim is the filing date of 17/350114, 06/17/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 18, 19, 21-23, 32, 56-57, 61, 62 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yi et al (Cellular & Molecular Immunology, published online 15 May 2020, 17: 621-630, cited from IDS) and in further view of GenBank Accession Number AAQ89076.1 (2003, pages 1-2), Erlich et al (WO 2021/224918, claiming priority to 63/021399, filed 7 May 2020) and Shi et al (Therapeutic and Clinical Risk Management, published online 2 November 2020, 16: 1047-1055, cited from IDS).
Yi et al teach key residues of the receptor binding motif in the spike protein of SARS-CoV-2 that interact with ACE2 (see Title, Abstract).
Yi et al do not teach a composition comprising a plurality of peptides from different portions of ACE2 protein, wherein each prevents binding of spike protein of SARS-CoV-2 to ACE2 protein, with SEQ ID NOs: 41-44, 54, 56, in combination with at least two 2’-deoxy modified antisense oligonucleotides of SEQ ID NOs: 9-16 targeting at least two different SARS-CoV-2 genes, or a dietary supplement comprising the composition as above and N-acetyl cysteine.
GenBank Accession Number AAQ89076.1 teach ACE2 protein amino acid sequence, which comprises instant SEQ ID NOs: 41-44, 54, 56.
Erlich et al teach double-stranded RNAi molecules capable of decreasing expression of SARS-CoV-2 gene (see Abstract), one of those is of SEQ ID NO: 3958 (see sequence listing), which comprises instant SEQ ID NO: 9 and another is of SEQ ID NO: 12519 (see sequence listing), which comprises instant SEQ ID NO: 11. Nucleotides of the molecules can be 2’-deoxy modified (see bridging paragraph between pages 9 and 10).
Shi et al teach that N-acetyl cysteine has properties beneficial in the treatment of SARS-CoV-2 (see Abstract).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to make a composition and/or supplement comprising peptides or full ACE2 protein in combination with oligonucleotides taught by Erlich et al and N-acetyl cysteine for treatment of SARS-CoV-2 based on teachings of Yi et al, GenBank Accession Number AAQ89076.1 and Shi et al. One of the ordinary skill in the art would be motivated to include peptides made from full size ACE2 protein taught by GenBank Accession Number AAQ89076.1, because Yi et al teach specific residues of ACE2 protein critical for interaction with SARS-CoV-2, allowing to identify such peptides comprising instant SEQ ID NOs: 41-44, 54, which are expected to bind the virus, therefore providing treatment. Alternatively the whole ACE2 protein can be used as such treatment, because it comprises each of instant SEQ ID NOs: 41-44, 54. Further one of the art would be motivated to include oligonucleotides taught by Erlich et al, because they can be used to decrease expression of the virus. Finally N-acetyl cysteine can be included in the composition because of Shi et al teaching that it has properties beneficial for treatment of the virus.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 18, 19, 21-23, 32, 56-58, 61-63 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17, 31, 48, 49, 54, 55 of copending Application No. 17/350,114. Claims from ‘114 recite the same composition comprising the same inhibitory oligonucleotides as instantly claimed and further recite such composition comprising peptides mimicking a portion of ACE2 protein, same as in instant invention.
This is a provisional nonstatutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKATERINA POLIAKOVA whose telephone number is (571)270-5257. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571)272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EKATERINA POLIAKOVA-GEORGANTAS/Primary Examiner, Art Unit 1635